             Case 1:20-cr-00015-PKC Document 73 Filed 12/01/20 Page 1 of 2




                                                                           WRITER’S DIRECT DIAL NO.
                                                                                     (424) 652-7814

                                                                           WRITER’S E-MAIL ADDRESS
                                                                           bklein@bakermarquart.com



BY ECF

December 1, 2020

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith
       20 Cr. 15 (PKC)

Dear Judge Castel:

         We respectfully submit this letter motion on behalf of our client, defendant Virgil Griffith,
to request: (1) a brief extension from Thursday December 3, until Tuesday, December 8, 2020, to
file reply briefs in support of Mr. Griffith’s three pending pretrial motions; and (2) permission to
file a reply brief of up to15 pages in support of the motion to dismiss (the other two replies will
each be within the 10-page limit set by You Honor’s individual practices).

        The requested relief is necessary to permit counsel for Mr. Griffith adequately to respond to
the points and authorities set forth in the government’s 69-page consolidated opposition brief. The
defense has been working diligently on the reply briefs, even over the Thanksgiving holiday
weekend, but a small amount of additional time is needed. In view of the requested adjournment,
Mr. Griffith, of course, has no objection if the Court adjourns the December 22, 2020 oral argument
             Case 1:20-cr-00015-PKC Document 73 Filed 12/01/20 Page 2 of 2

Hon. P. Kevin Castel, U.S.D.J.
December 1, 2020
Page 2 of 2

until a date convenient to the Court in early January 2021. The Court previously granted a brief
extension of the motion schedule for the filing of the opening briefs and subsequent deadlines for
the opposition and reply. (See Dkt. No. 61.)

        We have conferred with counsel for the government who consent to the requested relief.


Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Baker Marquart LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith

cc:     Government counsel of record (by ECF)
